While I agree with several portions of the majority's decision, I must respectfully dissent for the following reasons. I disagree with the majority's ruling on appellants' second assignment of error (the trial court's error in ordering a set-off) and third assignment of error (the trial court's ordering foreclosure).
On its face, ordering the sale of appellants' property to pay $124,500 to appellees when appellees owe appellants a $148,000 judgment from the same court is inequitable and contrary to basic principles of judicial economy. Under the circumstances, the trial court's failure to order a set-off and ordering foreclosure constitute abuses of discretion.
For these reasons, as well as for clarification of the mathematical issue raised by appellants' fourth assignment of error, I would reverse and remand this case.